Citation Nr: 0728595	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a left ear 
infection with scarring of the tympanic membrane.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

In the November 2004 rating decision which forms the basis 
for this appeal, service connection was denied for tinnitus 
and right ear hearing loss.  Service connection was granted 
for left ear hearing loss and residuals of a left ear 
infection with scarring of the tympanic membrane; 
noncompensable (zero percent) disability ratings were 
assigned for each disability.  

Remanded issues 

The issues of entitlement to increased ratings for left ear 
hearing loss and residuals of a left ear infection with 
scarring of the tympanic membrane are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the November 2004 rating decision, entitlement to a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities was denied.  
See 38 C.F.R. § 3.324 (2006).  To the Board's knowledge, 
neither the veteran nor his representative has filed a Notice 
of Disagreement (NOD) as to that determination.  See 38 
C.F.R. §§ 20.201, 20.302 (2006).  Accordingly, this issue is 
not within the Board's jurisdiction and it will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In his December 2004 NOD, the veteran appears to have raised 
the issue of service connection for a right ear hearing loss 
as secondary to the service-connected left ear hearing loss.  
Secondary service connection involves different law and 
regulations than direct service connection.  See 38 C.F.R. § 
3.310 (2006).  That issue has not been adjudicated by the RO.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed with tinnitus.

2.  The veteran was exposed to hazardous noise during service 
and had a left ear infection during service.

3.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.

4.  The veteran has been diagnosed with right ear hearing 
loss.

5.  The competent medical evidence indicates that the 
veteran's right ear hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

2.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and 
right ear hearing loss.  As explained below, the remaining 
issues on appeal, involving increased ratings for service-
connected left ear hearing loss and residuals of a left ear 
infection with scarring of the tympanic membrane, are being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for tinnitus and right ear hearing loss in a letter sent in 
July 2004, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish direct service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim of 
service connection for tinnitus and right ear hearing loss.

As for the evidence to be provided by the veteran, the RO 
asked the veteran to identify relevant medical evidence.  The 
RO provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [A VA examination was conducted in August 2004.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO specifically told the veteran to 
submit any evidence in his possession that pertains to his 
claims.  This request is open ended.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for tinnitus and right ear 
hearing loss were initially adjudicated by the RO in November 
2004, after the July 2004 VCAA letter.  Therefore, the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and was addressed by the July 2004 
VCAA letter described above.  The RO has not addressed 
element (4), degree of disability, and element (5), effective 
date, in a VCAA letter. However, because the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection for tinnitus and right ear 
hearing loss, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  
The Board accordingly finds that there is no prejudice to the 
veteran as to the lack of notice as to the fourth and fifth 
elements in Dingess/Hartman.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  The evidence of record includes the 
veteran's service medical records, VA treatment records, and 
a report of an August 2004 VA examination, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

The Board notes that the issue of an increased rating for a 
left ear hearing loss is being remanded, inter alia, for 
another VA examination because the report of the August 2004 
VA examination contains five auditory thresholds for the left 
ear but does not identify the five respective frequencies in 
terms of Hertz (the report identifies the frequencies as a, 
b, c, d, and e, instead of, for example, 500, 1000, 2000, 
3000, and 4000 Hertz).  While the report of this examination 
has the same deficiency as to the right ear auditory 
thresholds, this is of no real consequence with respect to 
the service connection claim.  As will be discussed below, 
the Board finds that the veteran has a right ear hearing 
loss.  The precise level of hearing loss is not material.  As 
explained below, the outcome as to the issue of service 
connection for right ear hearing loss rests upon whether such 
the veteran's hearing loss is related to his military 
service.  There is competent medical evidence as to this 
crucial point which is contained in the August 2004 VA 
examination report.  Therefore, another VA examination is not 
warranted with respect to the service connection issue.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the two 
service connection issues has been consistent with the 
provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.



1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or 
(2) an injury incurred in inactive duty training.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has tinnitus.  The August 2004 VA examiner 
diagnosed tinnitus.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.  With respect to disease, the veteran's service 
medical records do not reflect a diagnosis of tinnitus.  
Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises while serving as 
a helicopter mechanic during active duty and while working on 
cargo planes in the Air Force Reserve.  The Board accepts 
that he may have been exposed to acoustic trauma.  In-service 
incurrence of injury, that is to say hazardous noise 
exposure, has been shown, and Hickson element (2) is 
therefore satisfied. 

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of the August 
2004 VA examination.  That opinion was not favorable to the 
veteran's claim.  The August 2004 VA examiner stated that it 
is not at least as likely as not that the veteran's current 
tinnitus is related to military service.

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself.  However, it is now well 
established that laypersons, such as the veteran, without 
medical training are not competent to relate those symptoms 
to a particular diagnosis or specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran himself has not 
claimed that he had ringing in his ears during service or 
that he has had ringing in his ears ever since active 
service.  Instead, he claims that the ringing in the ears 
began at the earliest five to seven years prior to 2004, 
which is still decades after leaving service.  

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Specifically, there is no competent 
medical evidence that the veteran was diagnosed with tinnitus 
until decades after his separation from service.   

In short, element (3) medical nexus can not be met by 
continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the left ear infection, and the current 
tinnitus.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

The Board additionally observes that the veteran has had 
ample opportunity to submit competent medical evidence in 
support of his claim.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].

For reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The claim is therefore denied.

2.  Entitlement to service connection for right ear hearing 
loss.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not repeated.  
There are certain regulations specifically pertaining to 
service connection for hearing loss.

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).



Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
right ear hearing loss as defined by VA.  While the report of 
the August 2004 VA examination contains five auditory 
thresholds for the right ear but does not identify the five 
respective frequencies in terms of Hertz (the report 
identifies the frequencies as a, b, c, d, and e, instead of, 
for example, 500, 1000, 2000, 3000, and 4000 Hertz), the 
report does show that the puretone thresholds in the five 
frequencies, which presumably include three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 30 
decibels or greater and four of the five puretone thresholds 
are at least 40 decibels.  See 38 C.F.R. § 3.385 (2006).  The 
Board finds that element (1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in the right ear.  The report of the November 
1951 entrance examination shows that whisper voice hearing in 
the right ear was 15/15.  The audiogram at an October 1954 
physical examination, the results of which were converted 
from ASA units to ISO(ANSI) units, shows that the relevant 
auditory thresholds were the following: 




HERTZ


500
1000
2000
4000
RIGHT
25
20
15
5

The veteran had an elevated puretone threshold at 500 Hertz 
in the right ear.  See Hensley, 5 Vet. App. at 157 [the 
threshold for normal hearing is from 0 to 20 decibels].  
Notwithstanding this, the October 1954 findings do not 
indicate a right ear hearing loss disability as defined by VA 
regulations, because none of the relevant auditory thresholds 
was 26 decibels or greater.  

The reports of the October 1955 separation examination and 
June 1960 reserve enlistment examination show that whisper 
voice hearing in the right ear was 15/15.  The audiogram at 
an July 1960 flying status physical examination, the results 
of which were converted from ASA units to ISO(ANSI) units, 
shows that the auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20

Therefore, the veteran's hearing was within normal limits at 
the time of this examination.  See Hensley, supra.

The audiogram in October 1960, the results of which were 
converted from ASA units to ISO(ANSI) units, shows that the 
auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
20

The veteran had an elevated puretone threshold at 500 Hertz 
in the right ear.  See Hensley, supra.  However, the puretone 
thresholds from the October 1954 are not a right ear hearing 
loss disability as defined by VA because none of the relevant 
auditory thresholds was 26 decibels or greater.  

The audiogram in November 1960, the results of which were 
converted from ASA units to ISO(ANSI) units, shows that the 
auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15

Accordingly, the veteran's hearing was within normal limits 
at the time of this examination.  See Hensley, supra.

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially diagnosed in 2004, decades after 
service.  Accordingly, Hickson element (2) is not met with 
respect to disease.

As noted above, the Board accepts that the veteran may have 
been exposed to acoustic trauma.  In-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown to be sufficient to satisfy Hickson element (2).

Moving to crucial element (3), medical nexus, there is of 
record only one competent nexus opinion, the report of the 
August 2004 VA examination.  The August 2004 VA examiner 
stated that based on a review of the veteran's service 
medical records, it is not at least as likely as not that the 
veteran's current right ear hearing loss is related to 
military service.

The only other evidence which purports to relate the 
veteran's right ear hearing loss to events in service comes 
from the statements of the veteran himself.  However, it is 
now well established that laypersons, such as the veteran, 
who are without medical training are not competent to relate 
those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

With respect to chronicity and continuity of symptomatology, 
there is no competent medical evidence that the veteran was 
diagnosed with or treated for right ear hearing loss until 
decades after his separation from service.  Further, the 
veteran himself has not claimed that he had right ear hearing 
loss during service or that he has had right ear hearing loss 
ever since active service.  Instead, he claims that the right 
ear hearing loss began in the 1970s.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current right 
ear hearing loss.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis.


ORDER

Service connection for tinnitus is denied.

Service connection for right ear hearing loss is denied.


REMAND

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a left ear 
infection with scarring of the tympanic membrane.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded.

Reasons for remand

VCAA notice

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent in 
July 2004.  However, the VCAA letter involved the veteran's 
then-pending initial claim of entitlement to service 
connection for bilateral hearing loss and residuals of a left 
ear infection with scarring of the tympanic membrane.  
Service connection was granted for left ear hearing loss and 
residuals of a left ear infection with scarring of the 
tympanic membrane in November 2004, and the veteran's appeal 
concerns the assigned disability ratings.  The veteran has 
not been provided specific VCAA notice as to his increased-
rating claims.  

The recent holdings of the Court in Dingess/Hartman and the 
United States Court of Appeals for the Federal Circuit in 
Sanders and in Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) clearly indicate that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased-rating cases, 
and that pre-service connection notice such as was furnished 
to the veteran in this case is inadequate.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Inadequate medical examination

The report of the August 2004 VA examination contains five 
auditory thresholds for the left ear but does not identify 
the five respective frequencies in terms of Hertz (the report 
identifies the frequencies as a, b, c, d, and e, instead of, 
for example, 500, 1000, 2000, 3000, and 4000 Hertz).  
Therefore, the examination is inadequate for rating the left 
ear hearing loss and another examination is necessary.  Cf. 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).



Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VCAA notice pertaining to disability 
ratings and effective dates should be 
furnished to the veteran. 

2.  VBA should schedule the veteran for 
an audiological examination to 
determine the current severity of the 
left ear hearing loss.  The report 
should clearly report the puretone 
thresholds for 1000, 2000, 3000, and 
4000 Hertz and the speech recognition 
score for the left ear.  The report of 
the audiological examination should be 
associated with the veteran's VA claims 
folder.   

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of 
the case (SSOC) should be prepared.  
The veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


